   Case 1:19-md-02902-RGA Document 217 Filed 09/11/20 Page 1 of 2 PageID #: 5090



                              300 Delaware Avenue • Suite 200 • Wilmington, Delaware 19801
                                Tel: (302) 472 7300 • Fax: (302) 472.7320 • WWW.HEGH.LAW



                                                                                             Direct Dial: (302)472-7311
                                                                                             Email: dgattuso@hegh.law

                                               September 4, 2020

VIA CM-ECF                                                Public Version Filed September 11, 2020
The Honorable Richard G. Andrews
District Court of Delaware
844 North King Street
Wilmington, DE 19801

               In re: Sitagliptin Phosphate (‘708 & ‘921) Patent Litigation – MDL 2902

Dear Judge Andrews,
        Defendants write regarding the Supplemental Declaration of Professor Allan S. Myerson, Ph.D.
Regarding Claim Construction (“Supplemental Myerson Declaration”), filed by Plaintiffs on September
1, 2020. Defendants request that the Court disregard the portions of the Supplemental Myerson Declara-
tion that (i) present arguments that Dr. Myerson could have presented in his first two declarations, (ii)
improperly rely on confidential, non-public Merck information to interpret the patent, or (iii) do not di-
rectly respond to alleged new arguments in Dr. Buckton’s July 10, 2020 Sur-Reply Declaration. Such
arguments far exceed the limitations that the Court placed on the Supplemental Myerson Declaration. See
Markman Tr., D.I. 192 at 126:24-127:2.
        More specifically, Defendants request that the Court disregard, or give little or no weight to, the
arguments in Paragraphs 3, 5-6, 8-12, 14-16 and 19-24 of the Supplemental Myerson Declaration, and
Appendix A. Paragraphs 3, 8-12, 14, 16, and 21 contain opinions regarding what a POSA would have
understood from the specification of the ‘708 patent about the conditions that thermodynamically favor
formation of the monohydrate crystalline form. These are entirely new arguments that Dr. Myerson could
have (and therefore should have) made in one of his first two declarations. Moreover, the Court should
disregard Paragraphs 19-21 of the Supplemental Myerson Declaration because they rely on confidential,
non-public Merck documents to which a POSA would not have had access, and therefore cannot inform
construction of the crystallization term. Likewise, the Court should disregard Appendix A, which consti-
tutes those non-public Merck documents. Finally, the Court should disregard the arguments in Para-
graphs 5-6 and 15 of the Supplemental Myerson declaration because they merely repeat arguments already
made, and Paragraphs 22 (first three sentences) and 23-24 because they are not responsive to anything
new presented in the Buckton Sur-Reply Declaration. See, e.g., Myerson Suppl. Decl. ¶ 23 (responding
to what Dr. Myerson describes as opinions that “largely repeat what Dr. Buckton expressed previously”);
¶ 24 (repeating arguments about analyses that Dr. Myerson alleges that “Dr. Buckton ignored entirely”).

                                                 Respectfully,

                                                 /s/ Dominick T. Gattuso

                                                 Dominick Gattuso (#3630)
  Case 1:19-md-02902-RGA Document 217 Filed 09/11/20 Page 2 of 2 PageID #: 5091




DTG/ram
cc:   All counsel of record (via CM-ECF)
